DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The last line of the claim recites “a threaded element”. It is unclear if this threaded element is the same or different than the threaded element of Claim 1.
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. This claim recites “the threaded element” on Line 2. From the Figure 7, the seems that the through-openings in the receiving plate are for bolts, and not the threaded elements of Claim 1.
Claim 10 recites the limitation "the at least one clamping limb".  There is insufficient antecedent basis for this limitation in the claim. It seems as though this claim should depend from Claim 9.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 11, 13 and 15-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent # 6,957,518 to Koch.
Regarding claim 1, Koch teaches in Figures 2 and 5, a coupling device (70) [splice plate assembly (Column 4, Lines 24-25)] comprising: a coupling plate (72) [splice plate (Column 4, Lines 27-28)] configured to be in contact with abutting regions of first (14) and second (12) tower segments (Column 3, Lines 41-44) and arranged with respect to one another, the coupling plate (72) comprising: a fastening portion [top half of plate] having a first contact surface [face of coupling plate] configured to be arranged on a circumferential surface of the first tower segment (14), and a connecting portion [bottom half of plate] adjacent to the fastening portion and having a second contact surface [face of coupling plate] configured to be arranged on a circumferential surface of the second tower segment (12) and at least one through-opening (74 and 76) for the passage of a threaded element (78), and a receiving plate (50) [nut plate (Column 4, Line 3)] arranged on the connecting portion [bottom half of plate] on a surface opposite the second contact surface [face of coupling plate], the receiving plate (50) comprising at least one receiving element (52 and 56) for receiving a counter element (58) [nut (Column 4, Line 8)] configured to be bolted to the threaded element (78), wherein the at least one receiving (52 and 56) element is formed coaxially with respect to the through-opening (74 and 76) and as an anti-twist protection (Column 4, Lines 12-14) for blocking the counter element (58) from rotating and preventing bolting to the threaded element. Koch does not show the receiving plate on an outer surface of the tubular tower. However, Koch discloses the components could be reversed so that the bolts extend inwardly through the pole rather than outward (Column 5, Lines 8-11).
Regarding claim 2, as best understood, Koch teaches in Figures 2 and 5, a counterplate (62) [splice plate (Column 4, Line 16)], wherein the coupling plate (72) is configured to contact against a first circumferential surface of the first (14) and second (12) tower segments, wherein the first (14) and second (12) tower segments are arranged stacked on one another at the abutting region [see Figure 13], wherein: the first contact surface [face of coupling plate] of the fastening portion [top half of plate] of the coupling plate (72) is configured to be arranged on a first circumferential surface of the first tower segment (14), and the second contact surface [face of coupling plate] of the connecting portion [bottom half of plate] of the coupling plate (72) is configured to be arranged on a first circumferential surface of the second tower segment (12), and wherein the counterplate (62) is configured for contact against a second circumferential surface of the first (14) and second (12) tower segments at the abutting region, counterplate (62) comprising: a fastening portion [top half of plate] having a first contact surface [face of counterplate] configured to be arranged on a circumferential surface of the first (14) tower segment, and a connecting portion [bottom half of plate] adjacent to the fastening portion [top half of plate], the connecting portion [bottom half of plate] of the counterplate (62) having a second contact surface [face of counterplate] configured to be arranged on a circumferential surface of the second (12) tower segment and having at least one through-opening (66 or 68) for the passage of a threaded element (78). Koch does not show the counterplate on an inner circumferential surface of the first and second tower segments. However, Koch discloses the components could be reversed so that the bolts extend inwardly through the pole rather than outward (Column 5, Lines 8-11).
Regarding claim 3, Koch teaches in Figure 5, the at least one receiving element (52 and 56) in the receiving plate (50) has a cross section configured to secure the counter element (58) against twisting (Column 4, Lines 12-14).
Regarding claim 4, Koch teaches in Figure 5, the receiving element (52 and 56) is a recess [opening (Column 4, Lines 12-14)] in the receiving plate (50).
Regarding claim 5, Koch teaches in Figure 5, a cross section of receiving element (52 and 56) that is a recess differs from a circular shape [nut opening (Column 4, Line 4)].
Regarding claim 6, Koch teaches in Figure 5, the at least one receiving element (52 and 56) includes a captive-securing means (48) [keeper plate (Column 5, Line 4)] for holding the counter element (58) on the receiving plate (50) (Column 5, Lines 4-5).
Regarding claim 7, as best understood, Koch teaches in Figure 5, the receiving plate (50) has at least one through-opening [not labeled] for the passage of the threaded element (46) (Column 4, Lines 16-19) wherein the at least one receiving element (52 and 56) comprises a holder (48) [keeper plate (Column 5, Line 4)] which, on a side of the receiving plate (50) facing away from the coupling plate (72), is arranged in a region of the at least one through-opening [not labeled] and at least partially delimits a cavity [opening (Column 4, Line 8)] for holding the counter element (54 and 58).
Regarding claim 8, Koch teaches in Figure 5, the holder (48) comprises interconnected webs [as seen in Figure 11] fastened to the receiving plate (50) and delimit the cavity [opening (Column 4, Line 8)] (Column 5, Lines 4-5) to create the splice plate assembly (Column 4, Lines 24-25).
Regarding claim 11, Koch teaches in Figure 5, a covering (34) [cover plate (Column 3, Line 60)] arranged on a side of the receiving plate (50) that faces away from the coupling plate (72), wherein the covering (34) surrounds the receiving plate (50).
Regarding claim 13, Koch teaches in Figure 5, the counter element (58) is preassembled [assembly is mounted to pole (Column 4, Line 22-25)] on the receiving element (52 and 56), wherein the counter element (58) is a nut (Column 4, Line 8).
Regarding claim 15, this claim is for first and second tower segments but depends from Claim 1 that is for a coupling device. Due to the dependency, the Patentability lies within the device and not the combination. However, should the device be found allowable, the combination would also be allowed.
Regarding claim 16, this claim is for a part of a tower but depends from Claim 1 that is for a coupling device. Due to the dependency, the Patentability lies within the device and not the combination. However, should the device be found allowable, the combination would also be allowed.
Regarding claim 17, this claim is for a tower but depends from Claim 1 that is for a coupling device. Due to the dependency, the Patentability lies within the device and not the combination. However, should the device be found allowable, the combination would also be allowed.
Regarding claim 18, this claim is for a wind power installation but depends from Claim 1 that is for a coupling device. Due to the dependency, the Patentability lies within the device and not the combination. However, should the device be found allowable, the combination would also be allowed.
Regarding claim 19, this claim is for a method but depends from Claim 1 that is for a coupling device. Due to the dependency, the Patentability lies within the device and not the method. However, should the device be found allowable, the method would also be allowed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent # 6,957,518 to Koch in view of US Patent # 10,704,535 to Christensen.
Regarding claim 14, Koch teaches a coupling device but does not teach a guide lug. However, Christensen teaches in Figure 1, a guide lug (10) [alignment device (Column 7, Lines 35-36)] arranged on an outer edge [away from body of tower] of a coupling plate (5) [flange (Column 7, Line 21)], wherein the outer edge of the coupling plate (5) is adjacent to a connecting portion (6) [borehole (Column 7, Line 21)] in a main direction of extent of the coupling plate (5), and protrudes obliquely from the outer edge, wherein the guide lug (10) extends from the respective outer edges at an angle of between 90 and 180 degrees with respect to the connecting portion (6) of the coupling plate (5). It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have a guide lug on the coupling device in order to make aligning and attaching the tower segments together.
Allowable Subject Matter
Claims 9, 10 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 9 and 10, the Prior Art does not anticipate or make obvious the holder comprises at least one clamping limb connected to the webs that is movable from an inoperative position into a clamping position.
Regarding claim 12, the Prior Art does not anticipate or make obvious a lining element that has at least one through-opening for passage of the threaded element.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J TRIGGS whose telephone number is (571)270-3657. The examiner can normally be reached Mon-Thurs 6am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J TRIGGS/Primary Examiner, Art Unit 3635